In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
         ___________________________
              No. 02-19-00129-CV
         ___________________________

IN THE INTEREST OF C.M. AND A.M., CHILDREN



     On Appeal from the 324th District Court
             Tarrant County, Texas
         Trial Court No. 324-352851-03


   Before Sudderth, C.J.; Gabriel and Womack, JJ.
    Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      In this case, appellate cause number 02-19-00129-CV, appellant has filed a

motion titled “RE: In re Antonio Martinez : Court of Appeals Number 02-19-00131-

CV : Trial Court Case Number 324-352851-03.” In his motion, appellant states that

while he is still pursuing appellate cause number 02-19-00131-CV (an original

proceeding related to this case), he is requesting to withdraw his notice of appeal in

appellate cause number 02-19-00129-CV. Having considered appellant’s motion, we

grant the motion and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Delivered: May 16, 2019




                                           2